WISS, Judge
(concurring in part and dissenting in part):
16. I concur with the majority as to Issues II and III. Regarding the first issue, *440however, which is treated in Part I of the opinion, I am unable to join the majority's opinion or its conclusion because, quite frankly, I simply do not understand its articulated bases for finding that mistake of fact relative to consent to intercourse was not reasonably raised by some evidence in this record.
17. Appellant complains on appeal that the military judge dropped the ball on his sua sponte responsibility to instruct on mistake of fact when that defense was reasonably raised by the evidence. United States v. Buckley, 35 MJ 262, 263 ¶ 7 (CMA 1992), cert. denied, — U.S. -, 113 S.Ct. 1365, 122 L.Ed.2d 743 (1993). See generally United States v. True, 41 MJ 424, 426 ¶ 8 (1995); United States v. Tatum, 36 MJ 302, 304 ¶ 11 (CMA 1993). The majority rejects appellant’s contention “for several reasons.” 41 MJ at 438 ¶¶ 6-7.
18. First, the majority points out that appellant’s defense theory was consent in fact and that he never acknowledged in his trial testimony that he might have been mistaken as to HD’s consent; instead, he steadfastly insisted, “I did have her consent, sir.” In other words, because appellant adamantly held to his personal conviction that HD in fact had consented to their intercourse and refused to admit that he might have been mistaken, the majority hamstrings the truth-finding process in the context of a record that, in other respects, contains adequate evidence that reasonably raises the possibility that appellant was mistaken, whether he chose to acknowledge as much or not. But see United States v. True, supra (victim of rape claimed she was asleep when appellant penetrated her and appellant claimed her eyes were open — instruction given on mistake of fact). Neither appellant nor society is served by the military judge’s failure to present such a possibility to the members for their consideration in light of all the evidence, not just appellant’s testimony and his stubborn insistence on the rightness of his conduct. See United States v. Buckley, 35 MJ at 265 ¶¶ 15-16 (Wiss, J., dissenting).
19. Second, making reference to the principle that a mistake of fact must be both honest and reasonable, and then recognizing that the evidence “tended to show objective circumstances upon which a reasonable person might rely to infer consent” — a critically important concession, in my view — the majority nonetheless concludes that the evidence “provided no insight whether appellant actually or subjectively did infer consent based on these circumstances.” 41 MJ at 438 ¶ 7. The majority simply is wrong.
20. For starters, appellant asserted as much when he testified, “I did have her consent, sir.” Additionally, he implied as much when he testified that, when HD told him in the midst of intercourse that “this is wrong,” he stopped — which surely is evidence from which factfinders might reasonably conclude that appellant believed that their intercourse was with HD’s consent pri- or to that expression of a change of heart. What is missing is appellant’s admission that he might have been wrong about HD’s consent, but there is no wanting of evidence that he sincerely believed that he did have her consent. His insistence that he was right, however, would not preclude the members from concluding that he was wrong but believed he was right. See United States v. Taylor, 26 MJ 127, 131 ¶12 (CMA 1988) (“defense theory at trial is not dispositive in determining what affirmative defenses have been reasonably raised by the evidence,” citing United States v. Steinruck, 11 MJ 322 (CMA 1981)). They should have been provided the opportunity to consider such a scenario.
21. Finally, the majority correctly recites that “our Court and other courts have clearly held that a mistake-of-fact instruction is not warranted where the evidence raises and the parties dispute only the question of actual consent.” 41 MJ at 438 ¶ 7. I agree. For instance, as was the case in People v. Williams, 4 Cal. 4th 354, 14 Cal.Rptr.2d 441, 446, 841 P.2d 961, 966 ¶24 (1992), no mistake of fact is reasonably raised when the defendant claims that the victim readily consented and even was aggressive in their sexual relations (even to the point of “insert[ing] his penis inside herself’) but the victim asserts that intercourse occurred only after the defendant had “blocked” her exit, hit her in the *441eye, “pushed her onto the bed, and ... warn[ed] her that he did not like to hurt people.” Neither is mistake of fact reasonably raised when, as in United States v. Norquay, 987 F.2d 475, 479 ¶ 10 (8th Cir. 1993), the victim testified that one defendant stopped the truck in which they were riding, “got out, hit her with his fist, pulled off her shoes and pants, and raped her with her legs hanging out of the truck,” and he and his co-actor repeatedly raped her in a physically violent manner followed by threats of harm if she told anyone. There simply is no room under such physically and psychologically violent scenarios for a defendant to claim that he honestly and reasonably mistook the victim’s state of mind.
22. Those, however, are not this case. Candidly, this Court frequently sees cases of sexual assaults that do not involve physical or psychological violence and that involve intoxicated victims (and often intoxicated defendants) in which the defendants contend that the actions of the victim reasonably demonstrated her consent and the assertion of the victim to the contrary. It does not require an expert to tell the members that, when a human being is intoxicated, his or her perception — and even recollection — is often grossly affected. See generally The Random House College Dictionary 406 (rev. ed. 1980) (“drunk ... [means] having one’s faculties impaired by an excess of alcoholic liquor ... ”); para. 35c(3), Part IV, Manual for Courts-Martial, United States, 1984 (Change 3) (“ ‘Drunk’ and ‘impaired’ mean any intoxication which is sufficient sensibly to impair the rational and full exercise of the mental or physical faculties.”). But cf. United States v. Daniels, 28 MJ 743 (AFCMR 1989).
23. Sorting all that out is solely the function of the members. Depriving members of that opportunity and responsibility, when the record fairly and reasonably raises the possibility of a mistake as to consent — regardless of an accused’s stubborn insistence that no mistake was made and that, in fact, consent was given — serves no useful purpose.
24. In sum, then, I agree with the majority that there is evidence in this record that “tended to show objective circumstances upon which a reasonable person might rely to infer consent.” 41 MJ at 438 ¶ 7. I believe further, however, that there is ample evidence in the record that appellant in fact (that is, honestly) believed that HD consented. That is enough to require an instruction, and appellant’s refusal to acknowledge a possibility that he may have been mistaken in his honest belief is not dispositive otherwise. Accordingly, I dissent as to Issue I.